Case 1:21-cv-02846-EK-LB Document 3 Filed 05/19/21 Page 1 of 18 PageID #: 15




LEE LITIGATION GROUP, PLLC
C.K. Lee, Esq. (CL 4086)
Anne Seelig, Esq. (AS 3976)

148 West 24th Street, Eighth Floor
New York, NY 10011
Tel.: (212) 661-0543
Fax: (212) 465-1181

Attorneys for Plaintiff, FLSA Collective
Plaintiffs and the Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


EDDIE SOTO,
on behalf of himself, FLSA Collective Plaintiffs            Case No.:
and the Class,
               Plaintiff,                                   CLASS AND COLLECTIVE
                                                            ACTION COMPLAINT
       v.
                                                            Jury Trial Demanded
TOP INTERIORS LLC
      d/b/a TOP INTERIORS,
JOHN DOE CORPORATIONS NY 1-10
      d/b/a TOP INTERIORS,
JOHN DOE CORPORATIONS PA 1-10
      d/b/a TOP INTERIORS,
YEHUDA SCHWARTZ,
MOSHE WEINBERG,
and YONA GROSSMAN,

               Defendants.



       Plaintiff, EDDIE SOTO (“Plaintiff”), on behalf of himself and others similarly situated, by

and through his undersigned attorneys, hereby files this Class and Collective Action Complaint

against Defendants, TOP INTERIORS LLC d/b/a TOP INTERIORS, JOHN DOE

CORPORATIONS NY 1-10 d/b/a TOP INTERIORS, and JOHN DOE CORPORATIONS PA 1-

10 d/b/a TOP INTERIORS          (“Corporate Defendants”), YEHUDA SCHWARTZ, MOSHE



                                                   1
 Case 1:21-cv-02846-EK-LB Document 3 Filed 05/19/21 Page 2 of 18 PageID #: 16




WEINBERG, and YONA GROSSMAN (collectively, “Individual Defendants,” and together with

Corporate Defendants, “Defendants”) and states as follows:

                                       INTRODUCTION

       1.      Plaintiff alleges, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§ 201 et seq. (“FLSA”), that he is entitled to recover from Defendants: (1) unpaid overtime

premium, (2) unpaid wages for off-the-clock work, (3) liquidated damages, and (4) attorneys’ fees

and costs.

       2.      Plaintiff further alleges that, pursuant to the New York Labor Law (“NYLL”), New

Jersey Wage and Hour Law (“NJWHL”), and Pennsylvania Minimum Wage Act ("PMWA"), that

Plaintiff, FLSA Collective Plaintiffs and Class members are entitled to recover from Defendants:

(1) unpaid overtime premium, (2) unpaid wages for off-the-clock work, (3) liquidated damages,

and (4) attorneys’ fees and costs.

                                JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. § 216(b),

28 U.S.C. §§ 1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. § 1367.

       4.      Venue is proper in the Eastern District pursuant to 28 U.S.C. § 1391.

                                           PARTIES

       5.      Plaintiff EDDIE SOTO is a resident of Queens County, New York.

       6.      Defendants own and operate a construction enterprise under the trade name “Top

Interiors” with its headquarters located at 145 Ocean Ave, Lakewood, NJ 08701 (hereinafter, “Top

Interiors”). The enterprise is licensed and operates in New York, New Jersey, and Pennsylvania to




                                               2
 Case 1:21-cv-02846-EK-LB Document 3 Filed 05/19/21 Page 3 of 18 PageID #: 17




perform renovations and constructions for commercial office spaces, healthcare facilities, and

multi-family buildings. See Exhibit A.

       7.       Corporate Defendant TOP INTERIORS LLC is a domestic profit limited liability

company organized under the laws of the State of New Jersey, with a principal place of business

and an address for service of process located at 145 Ocean Ave, Lakewood, NJ 08701. TOP

INTERIORS LLC directly or through its wholly owned subsidiaries control operations of JOHN

DOE CORPORATIONS NY 1-10 d/b/a TOP INTERIORS and JOHN DOE CORPORATIONS

PA 1-10 d/b/a TOP INTERIORS.

       8.      Upon information and belief, Defendant JOHN DOE CORPORATIONS NY 1-10

d/b/a TOP INTERIORS are individual unknown corporations operating the Top Interior

companies in New York. JOHN DOE CORPORATIONS NY 1-10 are direct subsidiaries and/or

have their operations controlled by Defendant TOP INTERIORS LLC. Defendant TOP

INTERIORS LLC exercises control over the employment terms and conditions of those working

for Defendant JOHN DOE CORPORATIONS NY 1-10. Defendant TOP INTERIORS LLC. has

and exercises the power and authority to determine the rate and method of pay, determine work

schedules, maintain employment records, and otherwise affect the quality of employment of

employees of JOHN DOE CORPORATIONS NY 1-10. Defendant TOP INTERIORS LLC

exercises functional control over the business and financial operations of JOHN DOE

CORPORATIONS NY 1-10 and has authority over all employee-related decisions including

payroll, personnel, and wage and hour policies concerning employees. While each individual

company comprising JOHN DOE CORPORATIONS NY 1-10 is ultimately owned by a separate

corporation, TOP INTERIORS LLC and JOHN DOE CORPORATIONS NY 1-10 operate their

business as a single integrated enterprise.




                                              3
 Case 1:21-cv-02846-EK-LB Document 3 Filed 05/19/21 Page 4 of 18 PageID #: 18




       9.       Upon information and belief, Defendants JOHN DOE CORPORATIONS PA 1-10

are individual unknown corporations operating the Top Interior companies in Pennsylvania.

JOHN DOE CORPORATIONS PA 1-10 are direct subsidiaries and/or have their operations

controlled by Defendant TOP INTERIORS LLC. Defendant TOP INTERIORS LLC exercises

control over the employment terms and conditions of those working for Defendant JOHN DOE

CORPORATIONS PA 1-10. Defendant TOP INTERIORS LLC. has and exercises the power and

authority to determine the rate and method of pay, determine work schedules, maintain

employment records, and otherwise affect the quality of employment of employees of JOHN DOE

CORPORATIONS PA 1-10. Defendant TOP INTERIORS LLC exercises functional control over

the business and financial operations of all JOHN DOE CORPORATIONS PA 1-10 and has

authority over all employee-related decisions including payroll, personnel, and wage and hour

policies concerning employees While each individual company comprising JOHN DOE

CORPORATIONS PA 1-10 is ultimately owned by a separate corporation, TOP INTERIORS LLC

and JOHN DOE CORPORATIONS PA 1-10 operate their business as a single integrated

enterprise.

       10.      The Top Interior companies (the “Companies”) operate as a single integrated

enterprise. Specifically, they are engaged in related activities, share common ownership, and have

a common business purpose.

              a) Each of the Companies is engaged in the same business of conducting renovation
                 and construction services.

              b) All of the Companies share the same trade name "Top Interior" with the same logo
                 and are marketed jointly on a common website: (https://www.topintnyc.com/). See
                 Exhibit A.

              c) All Companies share the common “About Us” Webpage, “Careers” Webpage,
                 “Gallery” Webpage, “Work With Us” Webpage, “Contact Us” Webpage,
                 headquarters address and telephone numbers. See Exhibit B.


                                                 4
Case 1:21-cv-02846-EK-LB Document 3 Filed 05/19/21 Page 5 of 18 PageID #: 19




             d) All Companies share the common social media accounts:

                •   LinkedIn: https://www.linkedin.com/company/topinteriors.

                •   Instagram: https://www.instagram.com/topinteriors1/. See Exhibit C.

       11.     Individual Defendant YEHUDA SCHWARTZ is an owner and principal of

Corporate Defendants. YEHUDA SCHWARTZ exercised control over the employment terms and

conditions of Plaintiff, FLSA Collective Plaintiffs, and Class members. YEHUDA SCHWARTZ

had and exercised the power and authority to (i) fire and hire, (ii) determine rate and method of

pay, (iii) determine work schedules, and (iv) otherwise affect the quality of employment of

Plaintiff, FLSA Collective Plaintiffs, and Class members. At all times, YEHUDA SCHWARTZ

would have the authority to effect any changes to the quality and terms of employees’ employment.

YEHUDA SCHWARTZ directly reprimanded any employee who did not perform his duties

correctly. YEHUDA SCHWARTZ ensured that the business is operating efficiently and profitably.

YEHUDA SCHWARTZ exercised functional control over the business and financial operations

of Corporate Defendants.

       12.     Individual Defendant MOSHE WEINBERG is an owner and chief executive officer

of Corporate Defendants. MOSHE WEINBERG exercised control over the employment terms and

conditions of Plaintiff, FLSA Collective Plaintiffs, and Class members. MOSHE WEINBERG had

and exercised the power and authority to (i) fire and hire, (ii) determine rate and method of pay,

(iii) determine work schedules, and (iv) otherwise affect the quality of employment of Plaintiff,

FLSA Collective Plaintiffs, and Class members. At all times, MOSHE WEINBERG would have

the authority to effect any changes to the quality and terms of employees’ employment. MOSHE

WEINBERG directly reprimanded any employee who did not perform his duties correctly.

MOSHE WEINBERG ensured that the business is operating efficiently and profitably. MOSHE




                                                5
 Case 1:21-cv-02846-EK-LB Document 3 Filed 05/19/21 Page 6 of 18 PageID #: 20




WEINBERG exercised functional control over the business and financial operations of Corporate

Defendants.

       13.     Individual Defendant YONA GROSSMAN is an owner and principal of Corporate

Defendants. YONA GROSSMAN exercised control over the employment terms and conditions of

Plaintiff, FLSA Collective Plaintiffs, and Class members. YONA GROSSMAN had and exercised

the power and authority to (i) fire and hire, (ii) determine rate and method of pay, (iii) determine

work schedules, and (iv) otherwise affect the quality of employment of Plaintiff, FLSA Collective

Plaintiffs, and Class members. At all times, YONA GROSSMAN would have the authority to

effect any changes to the quality and terms of employees’ employment. YONA GROSSMAN

directly reprimanded any employee who did not perform his duties correctly. YONA GROSSMAN

ensured that the business is operating efficiently and profitably. YONA GROSSMAN exercised

functional control over the business and financial operations of Corporate Defendants.

       14.     At all relevant times, the Defendants were and continue to be an “enterprise

engaged in commerce” within the meaning of the FLSA, NYLL, NJSWHL, \ PMWA, and the

Regulations thereunder.

       15.     At all relevant times, TOP INTERIORS LLC, JOHN DOE CORPORATIONS NY

1-10 and JOHN DOE CORPORATIONS PA 1-10 met the definition of an “employer” of Plaintiff,

FLSA Collective Plaintiffs, and Class Members.

       16.     Plaintiff, FLSA Collective Plaintiffs, and Class Members were employed by all

Defendants as a single employer.

       17.     At all relevant times, Defendants have operated together as a single integrated

enterprise in conducting business, including the business practices described in this Complaint.




                                                 6
 Case 1:21-cv-02846-EK-LB Document 3 Filed 05/19/21 Page 7 of 18 PageID #: 21




They are interrelated companies that have common ownership, officers, managers, products,

services, and corporate purpose.

       18.     At all relevant times, the work performed by Plaintiff, FLSA Collective Plaintiffs,

and Class members was directly essential to the business operated by Defendants.

                         FLSA COLLECTIVE ACTION ALLEGATIONS

       19.     Plaintiff brings claims for relief as a collective action pursuant to FLSA Section

16(b), 29 U.S.C. § 216(b), on behalf of all non-exempt employees (including but not limited to

construction workers, electricians, carpenters, plumbers, mechanics, and laborers) employed by

Defendants in New York, New Jersey, and Pennsylvania on or after the date that is three years

before the filing of the Complaint in this case as defined herein (“FLSA Collective Plaintiffs”).

       20.     At all relevant times, Plaintiff and FLSA Collective Plaintiffs are and have been

similarly situated, have had substantially similar job requirements and pay provisions, and are and

have been subjected to Defendants’ decisions, policies, plans, programs, practices, procedures,

protocols, routines, and rules, all culminating in a willful failure and refusal to pay them the proper

(i) overtime compensation at the rate of one and one half times the regular rate for work in excess

of forty (40) hours per workweek, and (ii) wages for off-the-clock work. The claims of Plaintiff

stated herein are essentially the same as those of FLSA Collective Plaintiffs.

       21.     Plaintiff’s claims stated herein are essentially the same as those of the other FLSA

Collective Plaintiffs.

       22.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to § 16(b) of the FLSA, 29 U.S.C. § 216(b). The FLSA Collective

Plaintiffs are readily ascertainable. For purposes of notice and other purposes related to this action,




                                                  7
 Case 1:21-cv-02846-EK-LB Document 3 Filed 05/19/21 Page 8 of 18 PageID #: 22




their names and addresses are readily available from Defendants. Notice can be provided to the

FLSA Collective Plaintiffs via first class mail to the last address known to Defendants.

          RULE 23 CLASS ALLEGATIONS – NEW YORK, NEW JERSEY, and

                                        PENNSYLVANIA

       23.     Plaintiff brings claims for relief pursuant to the Federal Rules of Civil Procedure

(“F.R.C.P.”) Rule 23, on behalf of all non-exempt employees (including but not limited to

construction workers, electricians, carpenters, plumbers, mechanics, and laborers) employed by

Defendants in New Jersey, New York, and Pennsylvania on or after the date that is two years

before the filing of the Complaint in this case as defined herein (the “Class Period”).

       24.     All said persons, including Plaintiff, are referred to herein as the “Class.” The Class

members are readily ascertainable. The number and identity of the Class members are

determinable from the records of Defendants. The hours assigned and worked, the position held,

and rates of pay for each Class member are also determinable from Defendants’ records. For

purposes of notice and other purposes related to this action, their names and addresses are readily

available from Defendants. Notice can be provided by means permissible under F.R.C.P. 23.

       25.     The proposed Class is so numerous that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown, the facts on which the calculation of that number are

presently within the sole control of Defendants, there is no doubt that there are more than forty

(40) members of the Class.

       26.     Plaintiff’s claims are typical of those claims, which could be alleged by any

member of the Class, and the relief sought is typical of the relief, which would be sought by each

member of the Class in separate actions. All the Class members were subject to the same corporate




                                                 8
 Case 1:21-cv-02846-EK-LB Document 3 Filed 05/19/21 Page 9 of 18 PageID #: 23




practices of Defendants, as alleged herein, of failing to pay the proper (i) overtime compensation

at the rate of one and one-half times the regular rate for work in excess of forty (40) hours per

workweek, and (ii) wages for off-the-clock work. Defendants’ corporate-wide policies and

practices affected all Class members similarly, and Defendants benefited from the same type of

unfair and/or wrongful acts as to each Class member. Plaintiff and other Class members sustained

similar losses, injuries and damages arising from the same unlawful policies, practices, and

procedures.

       27.     Plaintiff is able to fairly and adequately protect the interests of the Class and has no

interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced and

competent in both class action litigation and employment litigation and have previously

represented plaintiffs in wage and hour cases.

       28.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against a

corporate defendant. Class action treatment will permit a large number of similarly situated

persons to prosecute common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because losses, injuries and damages suffered by each of the individual Class members are small

in the sense pertinent to a class action analysis, the expenses and burden of individual litigation

would make it extremely difficult or impossible for the individual Class members to redress the

wrongs done to them. On the other hand, important public interests will be served by addressing

the matter as a class action. The adjudication of individual litigation claims would result in a great

expenditure of Court and public resources; however, treating the claims as a class action would




                                                  9
Case 1:21-cv-02846-EK-LB Document 3 Filed 05/19/21 Page 10 of 18 PageID #: 24




result in a significant saving of these costs. The prosecution of separate actions by individual

members of the Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Class, establishing incompatible standards of conduct for

Defendant and resulting in the impairment of class members’ rights and the disposition of their

interests through actions to which they were not parties. The issues in this action can be decided

by means of common, class-wide proof. In addition, if appropriate, the Court can, and is

empowered to, fashion methods to efficiently manage this action as a class action.

       29.     Defendants violate the New Jersey Wage and Hour Law, New York Labor Law and

Pennsylvania Minimum Wage Act. Current employees are often afraid to assert their rights out of

fear of direct or indirect retaliation. Former employees are fearful of bringing claims because doing

so can harm their employment, future employment, and future efforts to secure employment. Class

actions provide class members who are not named in the Complaint a degree of anonymity, which

allows for the vindication of their rights while eliminating or reducing these risks.

       30.     There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

               (a)     Whether Defendants employed Plaintiff and Class members within the

                       meaning of the NJWHL, NYLL and PMWA ;

               (b)     What are and were the policies, practices, programs, procedures, protocols,

                       and plans of Defendants regarding the types of work and labor for which

                       Defendants did not pay the Class members properly;

               (c)     At what common rate, or rates subject to common methods of calculation,

                       was and are Defendants required to pay Plaintiff and Class members for

                       their work;




                                                 10
Case 1:21-cv-02846-EK-LB Document 3 Filed 05/19/21 Page 11 of 18 PageID #: 25




               (d)      Whether Plaintiff and Class members performed off-the-clock work;

               (e)      Whether Defendants properly notified Plaintiff and Class members of their

                        regular hourly rate and overtime rate; and

               (f)      Whether Defendants paid Plaintiff and Class members the proper overtime

                        compensation under the NJSWHL, NYLL, and PMWA.

                                    STATEMENT OF FACTS

       31.     From in or about June 2017 until in or about January 2019, Plaintiff EDDIE SOTO

was employed by Defendants to work as a construction worker for Defendants’ “Top Interiors”

company. During his employment, Plaintiff EDDIE SOTO was assigned to various construction

sites throughout New York State, including but not limited to the following:

               (a) “Bezalel Rehabilitation & Nursing Center” - 29-38 Far Rockaway Boulevard,

                     Far Rockaway, New York 11691;

               (b) “Queens Nassau Rehabilitation & Nursing Center” - 520 Beach 19th Street, Far

                     Rockaway, New York 11691; and

               (c) “Park Terrace Care Center” - 59-20 Van Doren Street, Flushing, NY 11368.

       32.     During his employment with Defendants, Plaintiff EDDIE SOTO was regularly

scheduled to work five (5) days per week, from 8:00 a.m. to 5:00 p.m. with a forty-five (45) minutes

lunch break, for a total of forty-one (41) hours and fifteen (15) minutes per week. However,

Plaintiff EDDIE SOTO often was required to work approximately thirty (30) minutes before

clocked in and another thirty (30) minutes after clocked out. All told, Plaintiff EDDIE SOTO

actually worked for approximately forty-five (45) hours per week. Plaintiff EDDIE SOTO was not

paid for such off-the-clock hours. Based on Plaintiff EDDIE SOTO’s direct observations and

conversations with other employees at Top Interiors, FLSA Collective Plaintiffs and Class




                                                 11
Case 1:21-cv-02846-EK-LB Document 3 Filed 05/19/21 Page 12 of 18 PageID #: 26




members were similarly required to perform substantial off-the-clock work and were not paid for

such hours.

        33.     Throughout his employment with Defendants, Plaintiff EDDIE SOTO was paid at

a straight time rate of $16.00 per hour for all his scheduled hours without any overtime premium.

Based on Plaintiff EDDIE SOTO’s direct observations and conversations with other employees at

Top Interiors, FLSA Collective Plaintiffs and Class members also were paid similarly at straight-

time rates without any overtime premium.

        34.     Defendants knowingly and willfully operated their business with a policy of not

paying either the FLSA overtime rate (of time and one-half) or the respective overtime rates of

New Jersey, New York, or Pennsylvania to Plaintiff, FLSA Collective Plaintiffs and Class

members for all hours worked in excess of forty (40) hours per week, as Defendants paid them on

a straight time basis.

        35.     Defendants knowingly and willfully operated their business with a policy of not

paying Plaintiff, FLSA Collective Plaintiffs and Class members for all hours worked due to a

policy of not compensating off-the-clock work, in violation of the NJWHL, NYLL, and PMWA.

        36.     Plaintiff retained Lee Litigation Group, PLLC to represent Plaintiff, FLSA

Collective Plaintiffs and Class members in this litigation and has agreed to pay the firm a

reasonable fee for its services.

                                   STATEMENT OF CLAIM

                                             COUNT I

                  VIOLATION OF THE FAIR LABOR STANDARDS ACT

        37.     Plaintiff realleges and reavers Paragraphs 1 through 36 of this class and collective

action Complaint as if fully set forth herein.




                                                 12
Case 1:21-cv-02846-EK-LB Document 3 Filed 05/19/21 Page 13 of 18 PageID #: 27




       38.     At all relevant times, Defendants were and continue to be employers engaged in

interstate commerce and/or the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiff and FLSA Collective Plaintiffs are

covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       39.     At all relevant times, Defendants employed Plaintiff and FLSA Collective Plaintiffs

within the meaning of the FLSA.

       40.     At all relevant times, Corporate Defendants had gross annual revenues in excess of

$500,000.

       41.     At all relevant times, Defendants had a policy and practice of failing to pay the

proper overtime compensation at the statutory rate of one and one-half times the regular rate to

Plaintiff and FLSA Collective Plaintiffs for their hours worked in excess of forty (40) hours per

workweek.

       42.     At all relevant times, Defendants had a policy and practice of failing to pay Plaintiff

and FLSA Collective Plaintiffs for all hours worked due to a policy of not compensating for off-

the-clock work.

       43.     Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

Plaintiffs of their rights under the FLSA.

       44.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff and FLSA Collective Plaintiffs are entitled to liquidated damages pursuant to the FLSA.

       45.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiff and FLSA

Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid overtime

compensation, unpaid wages due to off-the-clock work, plus an equal amount as liquidated

damages.




                                                 13
Case 1:21-cv-02846-EK-LB Document 3 Filed 05/19/21 Page 14 of 18 PageID #: 28




       46.     Records, if any, concerning the number of hours worked by Plaintiff and FLSA

Collective Plaintiffs and the actual compensation paid to Plaintiff and FLSA Collective Plaintiffs

are in the possession and custody of Defendants. Plaintiff intends to obtain these records by

appropriate discovery proceedings to be taken promptly in this case and, if necessary, will then

seek leave of Court to amend this Complaint to set forth the precise amount due.

       47.     Plaintiff and FLSA Collective Plaintiffs are entitled to an award of their reasonable

attorneys’ fees and costs pursuant to 29 U.S.C. § 216(b).

                                             COUNT II

         VIOLATION OF THE NEW JERSEY STATE WAGE AND HOUR LAW

       48.     Plaintiff realleges and reavers Paragraphs 1 through 47 of this class and collective

action Complaint as if fully set forth herein.

       49.     At all relevant times, Plaintiff and Class members were employed by Defendants

within the meaning of the New Jersey Wage and Hour Law.

       50.     Defendants willfully violated Plaintiff’s and Class members’ rights by failing to

pay them their overtime compensation at rates not less than one and one-half times the regular rate

of pay for each hour worked in excess of forty hours in a workweek.

       51.     At all relevant times, Defendants had a policy and practice of failing to pay Plaintiff

and Class members for all hours worked due to Defendants’ policy of not compensating for off-

the-clock work.

       52.     Due to Defendants’ New Jersey Wage and Hour Law violations, Plaintiff and Class

members are entitled to recover from Defendants their unpaid overtime compensation, unpaid

wages for off-the-clock work, liquidated damages, reasonable attorneys’ fees and costs and

disbursements of the action.




                                                 14
Case 1:21-cv-02846-EK-LB Document 3 Filed 05/19/21 Page 15 of 18 PageID #: 29




                                           COUNT III

                      VIOLATION OF THE NEW YORK LABOR LAW

          53.   Plaintiff realleges and reaver Paragraphs 1 through 52 of this Class and Collective

Action Complaint as if fully set forth herein.

          54.   At all relevant times, Plaintiff and Class members who worked at Defendants’

company located in New York were employed by the Defendants within the meaning of the New

York Labor Law §§ 2 and 651.

          55.   Defendants willfully violated Class members’ rights by failing to pay them their

overtime compensation at rates not less than one and one-half times the regular rate of pay for each

hour worked in excess of forty hours in a workweek.

          56.   At all relevant times, Defendants had a policy and practice of failing to pay Class

members for all hours worked due to Defendants’ policy of not compensating for off-the-clock

work.

          57.   Defendants knowingly and willfully operated their business with a policy of not

providing proper wage statements to Plaintiffs and other non-exempt employees, in violation of

the New York Labor Law.

          58.   Defendants knowingly and willfully operated their business with a policy of not

providing proper wage notices to Class members at the beginning of employment, in violation of

the New York Labor Law.

          59.   Due to the Defendants’ New York Labor Law violations, Class members are

entitled to recover from Defendants their unpaid overtime wages, unpaid wages due to off-the-

clock work, statutory penalties, reasonable attorneys’ fees, and costs and disbursements of the

action.




                                                 15
Case 1:21-cv-02846-EK-LB Document 3 Filed 05/19/21 Page 16 of 18 PageID #: 30




                                              COUNT IV

                VIOLATION OF THE PENNSYLVANIA MINIMUM WAGE ACT

       60.     Plaintiff realleges and reaver Paragraphs 1 through 59 of this Class and Collective

Action Complaint as fully set forth herein.

       61.     At all relevant times, Class members who worked at Defendants’ company located

in Pennsylvania were employed by the Defendants within the meaning of the Pennsylvania

Minimum Wage Act.

       62.     At all times relevant hereto, Defendants were the “employer” of Class members

who worked at Defendants’ company located in Pennsylvania, as defined in the Pennsylvania

Minimum Wage Act.

       63.     At all relevant times, Class members who worked at Defendants’ companies

located in Pennsylvania were not exempt from the minimum wage provisions of the Pennsylvania

Minimum Wage Act.

       64.     At all relevant times, Defendants had a policy and practice of failing to pay Class

members who worked at Defendants’ company located in Pennsylvania proper wages and

overtime for all of their hours worked due to off-the-clock work.

       65.     At all relevant times, Defendants had a policy and practice of failing to compensate

Class members who worked at Defendants’ company located in Pennsylvania their overtime

compensation at rates not less than one and one-half times the regular rate of pay for each hour

worked in excess of forty hours in a workweek.

       66.     Due to the Defendants’ Pennsylvania Minimum Wage Act violations, Class

members who worked at Defendants’ company located in Pennsylvania are entitled to recover




                                                 16
Case 1:21-cv-02846-EK-LB Document 3 Filed 05/19/21 Page 17 of 18 PageID #: 31




from Defendants unpaid overtime compensation, and unpaid wages due to off-the-clock work

pursuant to the Pennsylvania Minimum Wage Act.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff on behalf of himself, FLSA Collective Plaintiffs, and Class

members, respectfully requests that this Court grant the following relief:

       a.    A declaratory judgment that the practices complained of herein are unlawful under

             the FLSA, NJWHL, NYLL, and PMWA;

       b.    An injunction against Defendants and their officers, agents, successors, employees,

             representatives, and any and all persons acting in concert with them as provided by

             law, from engaging in each of the unlawful practices, policies and patterns set forth

             herein;

       c.    An award of unpaid overtime compensation and unpaid wages for off-the-clock work

             due under the FLSA, NJWHL, NYLL, and PMWA;

       d.    An award of liquidated and/or punitive damages as a result of Defendants’ willful

             failure to pay the proper overtime compensation and wages for off-the-clock work;

       e.    An award of prejudgment and postjudgment interest, costs and expenses of this action

             together with reasonable attorneys’ and expert fees and statutory penalties;

       f.    Designation of Plaintiff as Representative of the FLSA Collective Plaintiffs;

       g.    Designation of this action as a class action pursuant to Fed. R. Civ. P. 23;

       h.    Designation of Plaintiff as Representative of the Class; and

       i.    Such other and further relief as this Court deems just and proper.




                                                17
Case 1:21-cv-02846-EK-LB Document 3 Filed 05/19/21 Page 18 of 18 PageID #: 32




                                               JURY DEMAND

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury.

Dated:    May 19, 2021                           Respectfully submitted,

                                        By:      /s/ C.K.Lee
                                                 C.K. Lee

                                                 LEE LITIGATION GROUP, PLLC
                                                 C.K. Lee, Esq.
                                                 Anne Seelig, Esq.
                                                 148 West 24th Street, Eighth Floor
                                                 New York, NY 10011
                                                 Tel.: (212) 661-0543
                                                 Fax: (212) 465-1181
                                                 Attorneys for Plaintiff, FLSA Collective
                                                 Plaintiffs, and the Class




                                                     18
